COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


GREGORY A. WIMBUSH
                                                                MEMORANDUM OPINION*
v.     Record No. 0539-04-3                                         PER CURIAM
                                                                    JULY 13, 2004
ZENITH LOGISTICS AND
FIRE & CASUALTY INSURANCE
COMPANY OF CONNECTICUT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Williams; Williams, Luck & Williams, on briefs), for
                 appellant.

                 (Richard D. Lucas; Lucas Law Firm, PLC, on brief), for appellees.


       Gregory A. Wimbush (claimant) appeals a decision of the Workers’ Compensation

Commission finding that his Request for Review, which was sent via certified mail to an

incorrect address, was not timely filed and, therefore, the commission did not have jurisdiction to

hear claimant’s appeal. We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Wimbush v. Zenith Logistics, VWC File No. 213-03-42 (Feb. 24, 2004). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.